DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art cited of record Nakagawa (7,583,901), although disclosing a “A broadcast system includes an LED light source 115 for lighting, a power line 103 that supplies electric power to the LED light source 115, a data modulator 102 that modulates and multiplexes a plurality of pieces of data, superimposes the resulting signal on an electric power waveform, and then transmits the resulting superimposed signal waveform to the power line 103, and a filter 112 that selectively separates one or more of a plurality of pieces of modulated data on the power line so as to control light intensity or blinking of the LED light source. Data is transmitted through changes in light intensity or blinking of the LED light source”, in Figure 29 disclosing a light device with a fiber optic lighting system (413, 412 and 415) with RGB light sources, and in Paragraphs 0030 and 0048 discloses a fiber optic lighting system and a semiconductor lighting system, respectively with a controller sending optical data transmission to the electrical apparatus, the device of Nakagawa does not clearly anticipate individually or teach in combination the lighting devices of claims 1 and 9 which include the limitations, in particular,  of the lighting device comprising an encoder, which encodes a piece of digital information to be transmitted during the operation of the lighting device, and wherein the encoder is implemented in a Manchester coding process during the operation of the lighting device, and wherein the modulator and the encoder are configured so that bit sequences of a piece of digital information to be transmitted are mapped sequentially to individual color points of an RGB space during the operation of the lighting device. For the aforementioned reasons the following independent claims are deemed allowable over the prior at cited of record.

A lighting device for a motor vehicle, the lighting device comprising: at least two or at least three light sources from which light emanates during an operation of the lighting device, the light of 

A lighting device for a motor vehicle, the lighting device comprising: at least two or at least three light sources from which light emanates during an operation of the lighting device, the light of the light sources differing from each other with regard to a wavelength spectrum; a modulator to bring about a modulation of the light emanating from the light sources during the operation of the lighting device so that information is transmitted by the light; a mixer to mix the light emanating from the individual light sources so that white light emerges from the lighting device during the operation of the lighting device, wherein the lighting device comprises an encoder, which encodes a piece of digital information to be transmitted during the operation of the lighting device, and wherein the encoder is implemented in a Manchester coding process during the operation of the lighting device, and wherein the modulator and the encoder are configured so that they generate voltage signals during the operation of the lighting device, which are used to supply voltage to the at least three light sources.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875